NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 6, 2014*
                                 Decided February 10, 2014

                                           Before

                            DIANE P. WOOD, Chief Judge 

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 13‐2657

DAVID W. HARRIS,                                Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Eastern District of
                                                Wisconsin.
       v.
                                                No. 12‐CV‐481
BRETT HUSTON, et al., 
     Defendants‐Appellees.                      Lynn Adelman,
                                                Judge.

                                         O R D E R



       David Harris appeals from the dismissal of his civil‐rights suit at screening. See
28 U.S.C. § 1915A. We affirm. 



       *
        The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellantʹs brief and the record, we have
concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C). 
No. 13‐2657                                                                            Page 2

       Harris was convicted by a jury of possessing with the intent to distribute cocaine,
see 21 U.S.C. § 841(a)(1). In affirming his conviction, we rejected Harris’s argument that
the district court wrongly denied his motion to suppress evidence after police had
stopped his car for not displaying a front license plate (Harris had argued that no such
requirement exists in Arkansas, where his car was registered). United States v. Harris,
585 F.3d 394 (7th Cir. 2009). We agreed with the district court, which had conducted an
evidentiary hearing, that an informant’s tip that Harris had cocaine in his car provided
independent probable cause for police to stop and search the car. See id. at 401–02.  

       Harris brought this suit under 42 U.S.C. § 1983 against five Milwaukee police
officers and the municipalities of Milwaukee and Greenfield, Wisconsin, alleging that
the stop of his vehicle and his subsequent arrest and imprisonment violated the fourth
amendment. In particular, he alleged (1) that his car was wrongfully stopped without
probable cause for missing a front license plate; (2) that he was falsely arrested and
imprisoned based on that illegal stop; and (3) that the police used unreasonable force by
pointing their guns at him during the stop even though he was unarmed.

        The district court screened Harris’s civil complaint and dismissed it for failure to
state a claim. Noting Harris’s underlying criminal case, the court concluded that the law
of preclusion barred him from relitigating the issue of the traffic stop and subsequent
search of the vehicle. The court next dismissed Harris’s claim of unreasonable force,
concluding that the officers were justified in approaching the vehicle with weapons
drawn based on their probable cause to believe that the persons in the car were
delivering large quantities of cocaine, as had been conclusively determined already.
See United States v. Bullock, 632 F.3d 1004, 1016 (7th Cir. 2011); United States v. Askew, 403
F.3d 496, 508 (7th Cir. 2005).

       Harris moved to amend the judgment, see FED. R. CIV. P. 59(e), arguing that the
court wrongly applied issue preclusion because the defendants in this action were not
parties in his criminal case. The court denied Harris’s motion, explaining that issue
preclusion does not require that the parties in both proceedings be identical.  

        Harris appeals, contesting only the district court’s application of issue preclusion.
He asserts that the issue he raised in his § 1983 complaint—that the police illegally
stopped his car for failing to display a front license plate—differs from the issue
litigated in his criminal case—whether the police had probable cause to believe that the
car contained contraband or evidence of criminal activity. 
No. 13‐2657                                                                            Page 3


        We agree with the district court that the doctrine of issue preclusion blocks
further litigation over the stop and search of Harris’s car. “Issue preclusion bars
successive litigation of an issue of fact or law actually litigated and resolved in a valid
court determination essential to the prior judgment, even if the issue recurs in the
context of a different claim.” Dexia Crédit Local v. Rogan, 629 F.3d 612, 628 (7th Cir. 2010);
Bailey v. Andrews, 811 F.2d 366, 369 (7th Cir. 1987). Accordingly, a § 1983 plaintiff can be
collaterally estopped from relitigating fourth amendment claims that were lost at a
criminal suppression hearing. See Allen v. McCurry, 449 U.S. 90, 103–05 (1980); Guenther
v. Holmgreen, 738 F.2d 879, 883–84 (7th Cir. 1984); see also Munz v. Parr, 972 F.2d 971, 973
(8th Cir. 1992); Valley Wood Preserving, Inc. v. Paul, 785 F.2d 751, 753 (9th Cir. 1986).
Here, the precise issue in question—whether the traffic stop and search of Harris’s car
violated the fourth amendment—was actually litigated and necessarily decided in the
underlying criminal case. After an evidentiary hearing and post‐hearing briefing, the
district court denied Harris’s motion to suppress because the police had independent
probable cause to stop and search the car for drugs based on a tip from a confidential
informant. That ruling was essential to Harris’s criminal case because his conviction
arose from the cocaine found in the car after the stop. Thus, Harris’s fourth amendment
claim about the traffic stop was essential to, and actually litigated in, his criminal
proceeding, in which he was fully represented, and so he is estopped from relitigating
that issue now. And though issue preclusion is an affirmative defense, see FED. R. CIV. P.
8(c), a court may raise it sua sponte, as here, if it is plainly apparent from the face of the
complaint. Turley v. Gaetz, 625 F.3d 1005 (7th Cir. 2010); Walker v. Thompson, 288 F.3d
1005, 1009 (7th Cir. 2002). 
                                                                                  AFFIRMED.